Citation Nr: 1516412	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to December 12, 2011, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and from April 1974 to April 1980 to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for PTSD and assigned a 30 percent evaluation, effective January 7, 2010.  An April 2013 rating decision granted a 50 percent rating for PTSD, effective December 12, 2011.

The Board has assumed jurisdiction of the claim for entitlement to a TDIU as part of the Veteran's PTSD increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), which issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 12, 2011, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.  

2.  Since December 12, 2011, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to December 12, 2011, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Since December 12, 2011, the criteria for a rating of 70 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected PTSD, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in March 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran's PTSD is rated 30 percent disabling from January 7, 2010 to December 11, 2011, and 50 percent disabling thereafter.  The Veteran seeks higher initial ratings.   

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule was based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

Prior to December 12, 2011

Following a review of the relevant evidence of record prior to December 12, 2011, which includes VA treatment records, the Veteran's lay statements, and an August 2010 VA examination report, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent.

The evidence shows that for the period on appeal before December 12, 2011, the Veteran's PTSD was productive of chronic sleep impairment, nightmares, intrusive thoughts, irritability and anger without violent episodes, hyperstartle response, hypervigilance, avoidance behavior, social detachment, poor concentration, poor energy, and a GAF score of 60.  Prior to December 12, 2011, the evidence does not show characteristics of a 50 percent rating, including circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  Rather, his speech, long-term and short-term memory, thought processes and perceptions, and his judgment were unremarkable.  He was clean and neatly groomed, and cooperative with his examiners.  He was found to have good impulse control without any episodes of violence and he denied suicidal and homicidal ideation. 

As to occupational impairment, during his August 2010 VA examination, he indicated that he is no longer employed at a youth detention center due to an on the job injury.  The VA examiner noted that his PTSD symptoms do not impact his ability to work.   

As to social impairment, the evidence shows that the Veteran typically had effective relationships with his girlfriend of over twenty-five years, his children, and his grandchildren.  The August 2010 VA examiner noted that the Veteran experienced feelings of detachment and estrangement from others; however, the Veteran reported spending a lot of time with his girlfriend, gambling, going out to dinner, and playing with his grandchildren.  Thus, while he has had some social impairment, his symptoms result in no more than an occasional decrease in social functioning as the evidence shows that he was able to establish and maintain social relationships.    

As to impaired impulse control, the Veteran has consistently reported irritability.  He reported that his anger has the largest impact on his social relationships but that his girlfriend helps him to control his anger.  The evidence shows no history of violence.  Further, the VA examiner noted good impulse control, judgment, and insight.  Thus, while the Veteran struggles with irritability, the Board finds that there is no evidence of impaired impulse control sufficient to warrant a higher evaluation.

As to other symptoms indicative of a higher rating, while VA treatment records and examination reports note complaints of periodic mood swings and depression.  The Veteran reported to the VA examiner that he is depressed depending on how busy he is.  To the extent that the Veteran exhibited disturbances in motivation or mood, those symptoms are accounted for in the current 30 percent rating.  

In his October 2010 Notice of Disagreement, he reported panic attacks once a week.  However, at his August 2010 VA examination, he reported having occasional panic attacks, the last one being in April 2010.  

The August 2010 VA examiner opined that the Veteran's psychiatric symptoms produced occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD symptoms but is generally satisfactory functioning, with normal routine behavior, self-care and conversation.  Such a finding corresponds to a 30 percent evaluation under the rating criteria.

As demonstrated, even when considering the Veteran's complaints of intrusive thoughts, sleep impairment, and avoidance, the Veteran's PTSD symptoms had minimal impact on his social and occupational functioning.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  At no time during this period did the Veteran display occupational and social impairment with reduced reliability and productivity, occupational and social impairments with deficiencies in most areas, or total occupational and social impairment. 

The August 2010 VA examiner assigned a GAF score of 60 reflecting moderate symptoms, which is contemplated by a 30 percent rating.  This is consistent with the symptoms shown by the evidence throughout the appeal period.  Thus, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the mental status examinations, have most nearly approximated the criteria for a 30 percent rating prior to December 12, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since December 12, 2011

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met since December 12, 2011.  The evidence shows that the Veteran's PTSD produces deficiencies in most areas due to such symptoms as: nightmares, flashbacks, hypervigilance, intrusive memories, concentration problems, insomnia, avoidance, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, impaired impulse control with unprovoked irritability and periods of violence, recurrent suicidal ideation, and difficulty in adapting to stressful circumstances.

Conversely, the Board finds that during this period the symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  Notably, none of the VA examiners during this appeal period found that the Veteran was totally occupationally and socially impaired.  

While the record shows recurrent suicidal ideation throughout this period, the Veteran has not had defined plans to attempt harm to himself.  Additionally, the Board acknowledges the December 2011 and January 2012 VA treatment reports, which document the Veteran's report of increased irritability, impaired impulse control and violence.  The Board finds that his recurrent passive suicidal ideation and periods of violence are contemplated by a 70 percent rating and he does not show persistent danger to himself or others that is characteristic of a 100 percent rating.

In addition, the Board notes that throughout this period, the Veteran maintained a relationship with a romantic partner of over thirty years and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, angry outbursts, and other symptoms described above.

Moreover, the Veteran's GAF scores during this appeal period range from 50 to 58, reflecting moderate symptoms to serious impairment, consistent with both the Veteran's symptoms and a 70 percent rating.  

Based on the foregoing, the Board finds that since December 12, 2011, the Veteran's social and occupational impairment produced deficiencies in most areas and his symptoms most nearly approximated a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

Other Considerations

Due consideration has been given to Fenderson and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his PTSD symptoms such as depressed mood, chronic sleep impairment, intrusive memories, isolative behavior, and irritability are all contemplated by the rating criteria, which in any event, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  Further, the record does not show that the Veteran has required hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to December 12, 2011, is denied.  

Subject to the criteria applicable to the payment of monetary benefits, a 70 percent disability rating, but no higher, is granted effective December 12, 2011, for PTSD. 


REMAND

The Veteran and his representative have contended that he is unable to work due to his service-connected PTSD.  The record shows that the Veteran is not working and the evidence suggests that he may be unemployable due, at least in part, to his service-connected PTSD.    

Since December 12, 2011, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a), and VA's duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Thus, a determination as to entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim. The Veteran should be provided an appropriate amount of time to respond to this notification.  

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his PTSD and other service connected disabilities have had on his ability to work.

3.  After completion of the above development, schedule the Veteran for a VA examination in order to assist in determining whether entitlement to a TDIU is warranted.  

The examiner is asked to provide information as to the functional impairments caused by the Veteran's service-connected disabilities (i.e., diabetes mellitus, type II; peripheral neuropathy of the lower extremities; and PTSD) with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.

The claims folder, and any newly associated evidence, should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

4.  After undertaking any additional development as may be indicated upon review of the additional evidence, adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


